DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, and 75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wipf (U.S. 9,485,903).
Regarding claim 1, Wipf discloses (Fig. 4-8) a soil apparatus comprising: a lower base portion (seed boot 30) to engage in soil of an agricultural field (the seed boot is subject to contact with the ground; Col. 1, lines 18-22); an upper base portion (seed boot stabilizer 100); and a neck portion (base mount 14) having first and second protrusions (base ears 18, 19) to insert into the lower base portion (between boot ears 40, 41) of a base and then lock when a region of the upper base portion is inserted into the lower base portion and this region of the upper base portion presses the first and second protrusions to lock the neck portion to the upper base portion (base ears 18, 19 being pressed between stabilizer 100 and boot ears 40, 41, as well as between the upper “T” portion of stabilizer 100 and bolt 76).
Regarding claim 6, Wipf further discloses that the soil apparatus comprises a seed firmer (Col. 5, penultimate line-Col. 6, line 4; a seed firmer may be assembled with seed boot 30, the lower base portion being the assembly thereof).
Regarding claim 75, Wipf further discloses (Fig. 4-8) that the region of the upper base portion presses the first and second protrusions apart to lock the neck portion to the upper base portion (stabilizer 100, being between base ears 18, 19, exerts outward forces thereon).

Claims 21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peter (U.S. 2014/0076215).
Regarding claim 21, Peter discloses (Fig. 9, 11) a soil apparatus comprising: a lower base portion (1110) to engage in soil of an agricultural field; an upper base portion (1185); and a neck portion (1140, 1150, 1180) having protrusions ([0045], lines 13-14; T-shaped tongue 684 having protrusions; Fig. 9) to insert into openings (recess 614; Fig. 9) of the lower base portion and then lock to the lower base portion (via ribs 612 and recess portion 688) when the openings accept the protrusions, wherein the neck portion is configured to attach to an agricultural implement (via flat end 1150).
Regarding claim 26, Peter further discloses (Fig. 9, 11) that the soil apparatus comprises a seed firmer.

Claims 21-22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaffert (U.S. 2014/0238285).
Regarding claim 21, Schaffert discloses (Fig. 9-12) a soil apparatus comprising: a lower base portion (connection 606, extension 602, and insert 626) to engage in soil of an agricultural field ([0070]; the furrow device 602 may be used to press seed into the furrow, so one would reasonably expect the furrow device to come into contact with soil in the furrow); an upper base portion (bracket assembly 600 including clip 610, retainer 612, and pin 618); and a neck portion (seed tube 604) having protrusions (fins 636, 664) to insert into openings (slits 632, 640) of the lower base portion and then lock to the lower base portion when the openings accept the protrusions ([0126]-[0127]), wherein the neck portion is configured to attach to an agricultural implement (as is known in the art to attach a seed tube to a planting row unit).
Regarding claim 22, Schaffert further discloses (Fig. 11D) that the opening comprise holes to accept tabs of the protrusions for locking the neck portion to the lower base portion.
Regarding claim 26, Schaffert further discloses that the soil apparatus comprises a seed firmer ([0070], the furrow device 602 may be used to press seed into the furrow).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wipf as applied to claim 1 above, and further in view of Stoller (U.S. 2017/0049044).
Wipf discloses the elements of claim 1 as described above, but does not disclose a window disposed in the lower base portion; and a sensor disposed in the lower base portion adjacent to the window, the sensor is configured to sense soil through the window when the lower base portion engages in soil of the agricultural field, wherein the lower base portion includes a resilient layer to position a circuit board in proximity to the window, wherein the sensor for detecting characteristics of soil or a trench includes at least one of soil moisture, soil organic matter, soil temperature, seed presence, seed spacing, percentage of seeds firmed, and soil residue presence, wherein the window is mounted flush with a lower surface of the ground-engaging lower portion such that soil flows underneath the window without building up over the window or along an edge of the window.
However, Stoller discloses (Fig. 10-12) a soil apparatus comprising a window (lens 550) disposed in a ground-contacting lower base portion (520); and a sensor (reflectivity sensor 350) disposed in the lower base portion adjacent to the window, the sensor is configured to sense soil through the window when the lower base portion engages in soil of the agricultural field ([0073]), wherein the lower base portion includes a resilient layer (O-ring 552; O-rings are known to be resilient rings for forming a seal between surfaces) to position a circuit board (580) in proximity to the window, wherein the sensor for detecting characteristics of soil or a trench includes at least one of soil moisture, soil organic matter, soil temperature, seed presence, seed spacing, percentage of seeds firmed, and soil residue presence ([0097]-[0100]), wherein the window is mounted flush with a lower surface of the ground-engaging lower portion such that soil flows underneath the window without building up over the window or along an edge of the window (Fig. 10, 12; [0083], lines 10-13).  Stoller further discloses that seed shoes may be configured as ground sensors as an alternative to the figured seed firmer ([0077], lines 13-18).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a sensor as disclosed by Stoller on the soil apparatus of Wipf.  Doing so would allow for sensing soil characteristics during a planting operation.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wipf in view of Stoller as applied to claim 2 above, and further in view of Friestad (U.S. 2014/0182494).
Wipf in view of Stoller discloses the elements of claim 2 as described above, but does not disclose a wear resistant insert positioned in close proximity to the window to provide wear resistance for the window.
However, Friestad discloses (Fig. 36) a sensor comprising a window and a wear resistant insert (wear surface 1418) positioned in close proximity to the window for providing wear resistance.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a wear surface in proximity to the window of Wipf in view of Stoller in order to provide wear resistance to the sensor.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wipf in view of Stoller as applied to claim 2 above, and further in view of Bassett (U.S. 2022/0000002).
Regarding claim 9, Wipf in view of Stoller discloses the elements of claim 2 as described above, but does not disclose that the lower base portion includes a separate window portion to allow the window to be separately serviceable.
However, Bassett discloses (Fig. 44B) a sensor (2500) disposed in a casing (2502) having a removable service window (translucent cover 2510) to allow visual inspection of the sensor ([0233]) and allows for access to the sensor.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a removable service window in the soil apparatus of Wipf in view of Stoller.  Doing so would allow for visual inspection of the sensor and lens and allow for easy access to the sensor.
Regarding claim 10, in the combination above, Bassett further discloses that the lower base portion includes a water drain slit that defines a feature for the separate window portion of the lower base portion to mate with the lower base portion (installing a service window as taught by Bassett would provide an interface between the service window and the soil apparatus comprising a slit therebetween, which would inherently define a feature for the service window to mate with the soil apparatus).


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wipf as applied to claim 1 above, and further in view of Sheppard (U.S. 2015/0144042).
Regarding claim 19, Wipf discloses the elements of claim 1 as described above, and further discloses (Fig. 4-8) that the lower base portion is at least 50% of a combined height of the lower base portion and the upper base portion.  Wipf does not disclose that the lower base portion is made from a material such that a coefficient of static friction between the material and soil is less than or equal to 0.3.
However, Sheppard discloses (Fig. 1) a seed boot (28) constructed from low friction materials ([0036]).  Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the lower base portion of Wipf from low friction materials to minimize soil adherence and wear.
Wipf in view of Sheppard does not explicitly disclose that the coefficient of static friction between the material and soil is less than or equal to 0.3.  However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use a material with as low of friction as possible, given that the purpose of a low friction material as taught by Sheppard is to minimize friction.
Regarding claim 20, Wipf further discloses that the lower base portion is at least approximately 90% of the combined height.
Wipf in view of Sheppard does not explicitly disclose that the coefficient of static friction between the material and soil is less than or equal to 0.2.  However, as described above, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use a material with as low of friction as possible, given that the purpose of a low friction material as taught by Sheppard is to minimize friction.

Claims 24-25, 27, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Peter as applied to claim 21 above, and further in view of Stoller (U.S. 2017/0049044).
Regarding claim 24, Peter discloses the elements of claim 21 as described above, but does not disclose that the neck portion includes a dividing ridge on the neck portion to divide a fluid tube and an electrical line.
However, Stoller discloses (Fig. 5-9) a neck portion (504) of a similar seed firmer including dividing ridges (tabs 512, 515 which grasp and secure fluid conduit 506 and wiring harness 505 as shown in Fig. 8-9) on the neck portion to divide a fluid tube and an electrical line.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include dividing ridges on the soil apparatus of Peter.  Doing so would provide the ability to secure conduits and wiring harnesses to the apparatus.
Regarding claim 25, Peter discloses the elements of claim 21 as described above, but does not disclose a window disposed in the lower base portion; and a sensor disposed in the lower base portion adjacent to the window, the sensor is configured to sense soil through the window when the lower base portion engages in soil of the agricultural field.
However, Stoller discloses (Fig. 10-12) a similar soil apparatus comprising a window (lens 550) disposed in a lower base portion (520); and a sensor (reflectivity sensor 350) disposed in the lower base portion adjacent to the window, the sensor is configured to sense soil through the window when the lower base portion engages in soil of the agricultural field ([0073]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a window and sensor in the soil apparatus of Peter.  Doing so would provide capability to sense soil characteristics during a field operation.
Regarding claim 27, in the combination above, Stoller further discloses that the lower base portion includes a resilient layer (O-ring 552; O-rings are known to be resilient rings for forming a seal between surfaces) to position a circuit board (580) in proximity to the window.
Regarding claim 30, Peter discloses the elements of claim 21 as described above, but does not disclose that the lower base portion includes a lower outer portion to protect the lower base portion, wherein the lower outer portion is made from a low coefficient of friction material.
However, Stoller discloses (Fig. 25-26) a similar soil apparatus wherein a lower base portion (2530) includes a lower outer portion to protect the lower base portion (a coating or insert; [0082], lines 12-17), wherein the lower outer portion is made from a low coefficient of friction material (Stoller discloses a Teflon graphite coating as a material for portions of the firmer body that engage the soil; [0069], last 8 lines).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a low friction coating or insert on the outside of the lower base portion of Peter.  Doing so would protect the lower portion from damage or sticking to the soil.
Regarding claim 32, in the combination above, Stoller does not explicitly disclose that the lower outer portion covers at least 50% of a height of the lower base portion.
However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the outer portion to cover as much of the surface of the lower base portion, including its entire height, as necessary in order to provide wear resistance and low friction to the entire surface of the lower base portion, as one would expect the entire surface to be subject to wear and soil contact.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Peter as applied to claim 21 above, and further in view of Keeton (U.S. 5,425,318).
Regarding claim 28, Peter discloses the elements of claim 21 as described above, but does not disclose that the neck portion includes a force relief to prevent damage to the lower base portion if the soil apparatus is engaged in soil while an agricultural implement is driven in a reverse direction.
However, Keeton discloses (Fig. 1-5) a soil apparatus (44) wherein a neck portion (sections 44a, 44b) includes a force relief (cut-outs 61-64) to prevent damage to a lower base portion (section 44c) if the soil apparatus is engaged in soil while an agricultural implement is driven in a reverse direction (Col. 4, lines 5-13; while not explicitly disclosed, the function of driving in a reverse direction does not result in a structural difference between the claimed invention and the prior art).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a force relief as taught by Keeton in the soil apparatus of Peter.  Doing so would help reduce stress in the soil apparatus as it flexes during use.
Regarding claim 29, Peter discloses the elements of claim 21 as described above, but does not disclose that the neck portion includes a spring to prevent damage to the soil apparatus if the soil apparatus is engaged in soil while an agricultural implement is driven in a reverse direction.
However, Keeton discloses (Fig. 1-5) a soil apparatus (44) wherein a neck portion (sections 44a, 44b) includes a spring (cut-outs 61-64 forming a resilient spring section) to prevent damage to a lower base portion (section 44c) if the soil apparatus is engaged in soil while an agricultural implement is driven in a reverse direction (Col. 4, lines 5-13; while not explicitly disclosed, the function of driving in a reverse direction does not result in a structural difference between the claimed invention and the prior art).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a spring as taught by Keeton in the soil apparatus of Peter.  Doing so would help reduce stress in the soil apparatus as it flexes during use.

Allowable Subject Matter
Claims 7, 11, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive.
Regarding Schaffert, Applicant submits that inserting the fins 636, 664 into slits 634, 640 of insert 636 does not lock the connection portion 606 to the seed tube 604.  Rather, a threaded pin 618 and thread nut 621 serves as the locking mechanism.
However, the claim merely recites that locking of the neck and lower base portions occurs when the openings accept the protrusions.  In the case of Schaffert, the neck and lower base portions would not be locked until the fins 636, 664 were inserted into slits 634, 640.  Furthermore, inserting the fins into the slits of Schaffert would lock (i.e., constrain) the lower base portion at least along the plane of the connection portion 606.  The broadest reasonable interpretation of the claim allows for additional components or steps for locking the neck and lower base portions.  Furthermore, such an interpretation is in line with Applicant’s disclosure, at least in the elected embodiment shown in Fig. 55-61, wherein the neck and lower base portions are locked when the upper base portion is inserted into the lower base portion, thus requiring more than simply inserting the neck portion into the lower base portion.
Applicant further submits that the connection portion 606 does not engage in soil of an agricultural field, and thus cannot be characterized as the limitation “a lower base portion to engage in soil of an agricultural field.”
However, the connection portion 606 is only characterized as part of the lower base portion, along with extension 602, and insert 626.  Since the extension 602 is configured to engage in soil, the lower base portion as a whole is configured to engage in soil, even if portions of it do not.
Regarding Peter, Applicant submits that the bottom surface 686 (of the neck portion) has a recess portion 688, and the extender 610 (the lower base portion) has ribs 612.  Applicant characterizes these as the protrusions and openings of Peter, and thus concludes that the neck portion does not comprise protrusions and the lower base portion does not have openings.
However, Applicant’s characterization of Peter is not consistent with that described in the rejection.  Peter discloses (Fig. 9) a T-shaped tongue extending from the neck portion, wherein the outwardly-extending portions of the T-shape are characterized as the protrusions, and the corresponding portions of the recess 614 are characterized as the openings.  Ribs 612 and recesses 688 additionally serve to lock the neck and lower base portions, but are not relied upon as the claimed protrusions and openings.
Applicant further submits that central portion 1140 and embedding end 1180 are not configured to attach to an agricultural implement.
However, these portions are configured to attach to an implement by extension of the flat portion 1150.  As evidenced by the prior art of record, one having ordinary skill in the art would readily appreciate that seed firmers such as that disclosed by Peter are configured for attachment to agricultural implements in order to firm seeds into the furrow after they are dispensed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gervais (U.S. 2019/0000011) Fig. 5; [0023]; a soil sensor 58 may be located at any location suitable for determining soil conditions.
Hesterberg (WO 2019/040518) Fig. 25-26; [0109]; a wear element is optionally disposed  adjacent to a sensor (2520).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.A.N./Examiner, Art Unit 3671       

/Alicia Torres/Primary Examiner, Art Unit 3671